March 11, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Meehan Mutual Funds, Inc. File Nos. 333-86655 and 811-9575 Dear Sir or Madam: Pursuant to 497(j) of the Securities Act of 1933, I hereby certify that the form of Prospectus and Statement of Additional Information used with respect to the Meehan Focus Fund, a series of the above Registrant, does not differ from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 14 ("PEA No. 14") to its Registration Statement on Form N-1A and that PEA No. 14 was filed electronically. Very truly yours, /s/ Kevin P. Christy Kevin P. Christy cc: Paul P. Meehan Edgemoor Investment Advisors, Inc.
